DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicants’ response filed 1/5/2021 added new claims 2-12.  Applicants’ arguments addressed below are not persuasive in overcoming the 35 USC 102/103 rejections over Barlerin from the office action mailed 10/5/2020; therefore these rejections are maintained below.  Also, the double patenting rejections from the office action mailed 10/5/2020 are maintained below.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Barlerin et al., US Patent Application Publication No. 2008/0152271 (hereinafter referred to as Barlerin).  
Regarding claim 1, Barlerin discloses self-lubricating guiding member having a bore with at least one groove which is intended to prevent lubricant from leaving the friction zone, and wherein the bore comprises slots at least between the groves and which are used to store lubricant (see Abstract, Para. [0001] and see Figures 1-2).  The guide is a self-lubricating guide member (guidance member) developed in the form of a body having a bore for mounting an element with friction and articulation and/or sliding capacity for a pin (Para. [0011] and [0022]).  The guide is drawn to joints and bearings which are metallic, such as, steel useful in abrasive and corrosive atmospheres (Para. [0003]).  Thus, the body of the guide member such as the ring is metallic which is immediately envisaged or is at least obvious.
	The guide member in the form of a cylindrical body comprising coaxial bore for friction mounting of a pin and in combination with grease or other lubricant, and wherein the cylindrical body is a material having high wear and/or jamming and corrosion 
Thus, the guide member appears to have the low-wettability self-lubricating coating layer of the claim wherein the difference in wettability between the friction surface and the groove (workings still having the coating layer) which resupplies (draws out) grease from the grooves (workings) so as to lubricate the friction surface (Para. [0010]).  
	It is noted that a prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.

Claim Rejections - 35 USC § 103
Claims 1 and 3-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlerin in view of Rao et al., US Patent No. 6,197,370 (hereinafter referred to as Rao).
Regarding claims 1 and 3-12, Barlerin discloses all the limitations discussed above but does not explicitly disclose the self-lubricating components of the instant claims.    
Rao teaches coatings for cylinder bores containing solid lubricants (abstract). The coating composition is an emulsion comprising a polymer base and contains solid lubricants consisting of MoS2, BN and graphite (column 2 lines 26 - 29). The emulsion incorporates low friction solid film lubricants that promotes rapid oil film formation onto the coating and allow the oil film to tenaciously cling thereto to reduce friction and wear significantly (column 2 lines 61 - 65). Thus, by adding the solid lubricant coating of Rao to the bore, a second wettability is provided to the bore which is configured to draw out grease from the working so as to lubricate the surfaces.
Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the solid film coating of Rao on the bore of Balerin, as Rao teaches the film reduces friction and wear significantly.
By treating the surface with the film and solid lubricant, a coating of the device with a solid layer of low wettability coating and whereupon a grease is applied is provided as claimed.  Thus, since Balerin and Row provide the surface, coating and grease, after wearing of the coating on the friction surface, the difference in wettability between the worn surface and the working would allow the grease to be drawn out from .

Claim Rejections - 35 USC § 103
Claim 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barlerin in view of Yamamoto, US Patent Application Publication No. 2012/0142566 (hereinafter referred to as Yamamoto).
Regarding claim 2, Barlerin discloses all the limitations discussed above but does not explicitly disclose the self-lubricating components having PTFE as recited in claim 2.  
   Yamamoto discloses a grease composition containing a base oil, a thickener and an additive including solid lubricants, such as, PTFE (as recited in claim 2) (Para. [0060]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solid lubricants of Yamamoto in the composition of Barlerin in order to enhance the lubricity properties of the composition.   

Double Patenting
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.       Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,767,132. 
The '132 patent discloses a guidance device having a ring, a grease supply at the friction area the bore of the ring having workings such as holes, grooves, cavities, to act as grease reserve.  While the co-pending application does not recite metallic ring or the specific solid lubricant additives of the grease, Barlerin provides similar guidance device having the claimed limitations and thus makes the claimed limitations obvious.

Double Patenting II
11.       Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,441,669. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '669 patent discloses a guidance device having a ring, a grease supply at the friction area the bore of the ring having workings such as holes, grooves, cavities, to act as grease reserve.  While the co-pending application does not recite metallic ring or the specific solid lubricant additives of the grease, Barlerin provides similar guidance device having the claimed limitations and thus makes the claimed limitations obvious.

Response to Arguments
12.	Applicants’ arguments filed 1/5/2021 regarding claims 1-12 have been fully considered and are not persuasive.  
Applicants argue that Barlerin does not anticipate the claims as instantly recited because Barlerin does not disclose a solid layer of self-lubricated coating.  This 
Applicants also argue that Barlerin does not disclose a second wettability being inferior to the first wettability as recited in claim 1.  This argument is not persuasive.  As is discussed above; the guide member appears to have the low-wettability self-lubricating coating layer of the claim wherein the difference in wettability between the friction surface and the groove (workings still having the coating layer) which resupplies (draws out) grease from the grooves (workings) so as to lubricate the friction surface (Para. [0010]).  
Finally, applicants argue that the claimed device exhibits unexpectedly improved results over the prior art. The argument is not persuasive.  The inventive example is not commensurate in scope with the claims.
A sole example is not sufficient to support the breadth of the claims allowing for various types of coatings. For instance, the independent claims allows for the use of any suitable coating on the friction surface of the guidance device while the sole inventive example require the use of a specific coating.
While the claims allows for the use of any suitable solid lubricant and particularly lubricants such as PTFE, MoS2 and graphite as provided in the dependent 
The inventive example provides no information on the coating, the solid lubricant or the presence of grease.  Therefore the sole inventive example is not commensurate in scope with the claims and fails to provide a showing of unexpected results that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771